DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The reference US 2018/0298684 is listed in the specification but was omitted from the IDS dated 1/14/20. This reference has been cited on the attached PTO-892. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 11, 18, and 20 recite “said external screw threads” in lines 3, 3-4, 3, and 3, respectively. There is insufficient antecedent basis for this limitation as only one “external screw thread” has been previously introduced.
Claim 10 recites “the control system” in lines 2 and 5. There is insufficient antecedent basis for this limitation, as a control system has not been previously introduced. A recommended correction is to instead recite “the tilt-control assembly”. Claim 10 also recites “said open and closed configurations” in line 6, which also lacks sufficient antecedent basis.
Claim 11 recites “a housing having a top surface, said groove being formed in said top surface of the operating mechanism”. The recitation “said top surface of the operating mechanism” lacks sufficient antecedent basis, as the top surface is introduced as being on the housing. This limitation is further unclear as to whether or not the groove is required to be formed in the operating mechanism or specifically in the housing.
Claim 13 recites “A horizontally-extending architectural-structural covering” in line 1 and later recites “a covering” in line 3. It is unclear if two coverings are positively required, as the disclosure appears to only support the use of one covering. If multiple coverings are required, then the recitations of “said covering” in lines 3, 4, 6, 7, and 9 of claim 13, as well as in line 7 of claim 23 are unclear as to which covering is being referenced. For the purposes of this Office Action, it is presumed that only one covering is positively required.
Claim 13 recites “an extended position and a retracted position” in line 4 and later recites “extended and retracted positions” in line 7. It is unclear if multiple extended and retracted positions are required, or if the positions recited in lines 4 and 7 refer to the same positions. As best understood, only one extended and one retracted position are disclosed in the application, as at least paragraph 0003 of the specification discloses one of each position.
Claim 15 recites “said middle portion” in line 2. There is insufficient antecedent basis for this limitation.
Claim 17 recites “said middle portion” in line 2 and “said end diameters” in lines 3-4. There is insufficient antecedent basis for this limitation, as the middle portion is not previously introduced, and only one end diameter has been previously introduced.
Claim 22 depends upon claim 25, but no claim 25 is presented. It is presumed that this is a minor typographical error, but appropriate correction is required. For the purposes of this Office Action, claim 22 
Claims 9, 12, 14, 16, 19, 21, and 23 are rejected as being dependent on a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hugin (U.S. Patent No. 4,224,973) in view of Schulze (DE 922 095).
Regarding claim 1, Hugin discloses a tilt-control assembly (the drive mechanism disclosed in column 6, lines 29-42 includes a tilt-control assembly) for use with an operating mechanism [FIG. 1] of an architectural-structure covering (a blind defining an architectural structure covering is also disclosed in column 6, lines 29-31), the tilt-control assembly comprising:
a limiter (the limiter is defined by the shaft 54, the control shaft 2, the spring 10, the blocking elements 14, the toothed casing 40, and the toothed wheel 48; this mechanism operates to prevent further rotation of the slats when they reach their end positions, and it is noted that the claim term “limiter” is not limited to being a single element) having an external screw thread (62), said screw thread including a first end (64), a second end (66), and a middle portion positioned between said first and second ends (the middle portion of the screw thread 62 is shown in at least Figure 1); and
a ball (68) operatively associated with said external screw thread so that rotation of said limiter moves said ball relative to said limiter (rotation of the control shaft 2 causes the ball 68 to move relative to the screw thread 62 defined in the limiter; column 7, line 50-column 8, line 30).
Hugin does not disclose that the screw thread includes variable pitch threads.
Nonetheless, Schulze discloses a screw thread including variable pitch threads (the pitch of the threads defined in shaft a vary between dimensions h and h1, as shown in Figure 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screw thread of Hugin to have variable pitch threads, as taught by Schulze, in order to increase the strength of the threads at the respective ends, where the most torque will be applied between the ball and the threads, so as to improve the overall durability of the assembly.
Regarding claim 2, Hugin discloses that when said ball contacts either of said first or second ends of said screw thread, additional rotation of said limiter is inhibited (column 8, lines 31-59; when the ball contacts either end 64 or 66, the toothed wheel 48 portion of the limiter is disengaged from the rotation of the operating mechanism, thereby preventing additional rotation of at least a portion of the limiter).
Regarding claim 3, Hugin discloses that said screw thread includes a middle thread pitch in said middle portion of said screw thread and an end thread pitch adjacent to said first end and said second end of said screw thread (the thread pitch in the middle and end portions is shown in at least Figures 1 and 6), but does not disclose that the middle thread pitch is smaller than the end thread pitch.
Nonetheless, Schulze discloses a screw thread having a middle thread pitch (h) that is smaller than an end thread pitch (h1) provided at respective first and second ends of a screw thread [FIG. 3]. As described with respect to claim 1 above, it would have been obvious to one of ordinary skill in the art to have modified the screw thread of Hugin to include the variable pitch taught by Schulze, in order to increase the strength of the threads at the ends, where the most torque will be generated between the ball and the threads.
Regarding claims 4 and 5, Hugin discloses that one of said limiter and said screw thread formed on said limiter includes a variable diameter (the diameter of the screw thread varies throughout its length as shown in at least Figure 1; see annotated drawing below), wherein said variable diameter includes a middle diameter in said middle portion of said screw thread and an end diameter adjacent to said first and second ends, said middle diameter being smaller than said end diameter [FIG. 1] (see annotated drawing 

    PNG
    media_image1.png
    489
    335
    media_image1.png
    Greyscale

Regarding claim 6
Regarding claim 7, Hugin discloses that said first end and said second end of said screw thread include substantially spherically shaped end portions for receiving said ball therein (a circular shape of the screw thread ends is shown in at least Figures 1 and 6, and the shape is further disclosed in column 7, lines 25-28--the semicircular cross-section of the thread 62 in combination with the circular end shape shown in Figures 1 and 6 results in a spherical shape for the ends).
Regarding claim 8, Hugin discloses that said ball is positioned in a groove (52) formed in a surface of the operating mechanism [FIGS. 1, 2], said groove being substantially aligned with and spaced from said external screw threads formed on said limiter (column 7, lines 16-31) [FIG 1].
Regarding claim 9, Hugin discloses that said limiter includes a contoured outer surface (at least the semi-circular cross-section of the thread 62 forms a contour) and said groove includes a contoured surface (the groove similarly forms a contoured semi-circular cross-section; column 7, lines 16-31), said contoured surface of said groove substantially corresponding to said contoured outer surface of said limiter (both the thread 62 of the limiter and the groove 52 have contoured cross-sections fitted to the shape of the ball 68, thereby corresponding to each other; column 12, lines 20-23).
Regarding claim 10, Hugin discloses that the operating mechanism includes:
a first tilt rod (46) operatively coupled to the control system [FIG. 1]; and
a second tilt rod (8) operatively coupled to said first tilt rod (via toothed casing 40 and toothed wheel 48); wherein:
rotation of said second tilt rod rotates said first tilt rod (rotation of the second tilt rod 8 causes rotation of the toothed wheel 48 and the first tilt rod 46), which moves the control system to rotate the covering between said open and closed configurations (column 7, line 50-column 8, line 30); and
said first tilt rod is coupled to said limiter so that rotation of said first tilt rod rotates said limiter (the first tilt rod 46 is rotationally coupled to the toothed wheel 48, which forms part of the limiter; rotation of the tilt rod 46 and the toothed wheel 48 further imparts rotation to the toothed casing 46 and the shaft 54, which are also parts of the limiter).
Regarding claim 11, Hugin discloses that the operating mechanism includes a housing (the housing is defined by housing 44 and the casing 50; since the casing is hollow and receives the shaft 54 
Regarding claim 12, Hugin discloses that said housing of the operating mechanism further includes first and second flanges (the first flange is formed by the portion of the housing 44 through which the shaft section 56 extends and the second flange is formed by the disc 72; see annotated drawing below) for rotatably mounting said limiter therebetween (at least the shaft 54 of the limiter is rotatably mounted between the flanges).

    PNG
    media_image2.png
    686
    711
    media_image2.png
    Greyscale

Regarding claim 13, Hugin discloses a horizontally-extending architectural structure covering (a blind defining an architectural structure covering is disclosed in column 6, lines 29-31) comprising:
a head rail assembly (the head rail is defined by the guide rail disclosed in column 8, lines 40-41) including a control system (a drive mechanism reading on the claimed control system is disclosed in column 6, lines 29-42);
a covering (blind disclosed in column 6, lines 29-31) operatively coupled to said control system, said covering being movable between an extended position and a retracted position, and said covering being pivotable between an open configuration and a closed configuration (the drive mechanism disclosed in column 6, lines 29-42 is configured for extension/retraction of the blind as well as pivoting movement);
an operating mechanism for actuating said control system to move said covering between extended and retracted positions, and for pivoting said covering between said open and closed configurations (the operating mechanism is formed at least by the drive wheel 38 and the corresponding chain disclosed in column 7, lines 2-3, in combination with the mechanism shown in Figure 1); and
a tilt-control assembly for controlling an amount of pivoting of said covering (the drive mechanism disclosed in column 6, lines 29-42 includes a tilt-control assembly), said tilt- control assembly including:
a limiter (the limiter is defined by the shaft 54, the control shaft 2, the spring 10, the blocking elements 14, the toothed casing 40, and the toothed wheel 48; this mechanism operates to prevent further rotation of the slats when they reach their end positions, and it is noted that the claim term “limiter” is not limited to being a single element) having a first end (64), a second end (66), and an external screw thread (62) positioned between said first and second ends [FIG. 1]; and
a ball (68) operatively associated with said external screw thread so that rotation of said limiter moves said ball relative to said limiter (rotation of the control shaft 2 causes the ball 68 to move relative to the screw thread 62 defined in the limiter; column 7, line 50-column 8, line 30).
Hugin does not disclose that the screw thread includes variable pitch threads.
Nonetheless, Schulze discloses a screw thread including variable pitch threads (the pitch of the threads defined in shaft a vary between dimensions h and h1, as shown in Figure 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screw thread of Hugin to have variable pitch threads, as taught by Schulze, in order to increase the strength of the threads at the respective ends, where the most torque will be applied between the ball and the threads, so as to improve the overall durability of the assembly.
Regarding claim 14, Hugin discloses that when said ball contacts either of said first or second ends of said screw thread, additional rotation of said limiter is inhibited (column 8, lines 31-59; when the ball contacts either end 64 or 66, the toothed wheel 48 portion of the limiter is disengaged from the rotation of the operating mechanism, thereby preventing additional rotation of at least a portion of the limiter).
Regarding claim 15, Hugin discloses that said screw thread includes a middle thread pitch in said middle portion of said screw thread and an end thread pitch adjacent to said first end and said second end of said screw thread (the thread pitch in the middle and end portions is shown in at least Figures 1 and 6), but does not disclose that the middle thread pitch is smaller than the end thread pitch.
Nonetheless, Schulze discloses a screw thread having a middle thread pitch (h) that is smaller than an end thread pitch (h1) provided at respective first and second ends of a screw thread [FIG. 3]. As described with respect to claim 1 above, it would have been obvious to one of ordinary skill in the art to have modified the screw thread of Hugin to include the variable pitch taught by Schulze, in order to increase the strength of the threads at the ends, where the most torque will be generated between the ball and the threads.
Regarding claims 16 and 17, Hugin discloses that one of said limiter and said screw thread formed on said limiter includes a variable diameter (the diameter of the screw thread varies throughout its length as shown in at least Figure 1; see annotated drawing above), wherein said variable diameter includes a middle diameter in said middle portion of said screw thread and an end diameter adjacent to said first and second ends, said middle diameter being smaller than said end diameter [FIG. 1] (see annotated drawing above, which is a portion of Figure 1). It is noted that the diameter is broadly recited in 
Regarding claim 18, Hugin discloses that said operating mechanism includes a housing (the housing is defined by housing 44 and the casing 50; since the casing is hollow and receives the shaft 54 therein, it meets the requirements of the claim term “housing”) having a groove (52), said groove being substantially aligned with and spaced from said external screw threads formed on said limiter [FIG. 1]; and said ball is positioned within said groove [FIGS. 1, 2], said groove includes a contoured surface that substantially corresponds to said variable diameter (as shown in Figure 1, the groove extends along the length of the screw thread including the variable diameter portions; the claim limitation “substantially corresponds” does not require a variable dimension or shape of the groove--the groove corresponds to the variable diameter at least in the sense that it is consistently spaced from the screw threads such that the smaller diameter enables movement of the ball through the threads and the grooves and the larger diameter restrains said movement; column 7, lines 16-31 further discloses a semi-circular shape of the groove that forms a contour).
Regarding claim 19, Hugin discloses that said first end and said second end of said screw thread include substantially spherically shaped end portions for receiving said ball therein (a circular shape of the screw thread ends is shown in at least Figures 1 and 6, and the shape is further disclosed in column 7, lines 25-28--the semicircular cross-section of the thread 62 in combination with the circular end shape shown in Figures 1 and 6 results in a spherical shape for the ends).
Regarding claim 20, Hugin discloses that said operating mechanism includes a housing (the housing is defined by housing 44 and the casing 50; since the casing is hollow and receives the shaft 54 therein, it meets the requirements of the claim term “housing”) having a groove (52), said groove being substantially aligned with and spaced from said external screw threads formed on said limiter [FIG. 1], and said ball being positioned in said groove [FIGS. 1, 2].
Regarding claim 21, Hugin discloses that said limiter includes a contoured outer surface (at least the semi-circular cross-section of the thread 62 forms a contour) and said groove includes a contoured surface (the groove similarly forms a contoured semi-circular cross-section; column 7, lines 16-31), said contoured surface of said groove substantially corresponding to said contoured outer surface of said 
Regarding claim 22, Hugin discloses that said housing of the operating mechanism further includes first and second flanges (the first flange is formed by the portion of the housing 44 through which the shaft section 56 extends and the second flange is formed by the disc 72; see annotated drawing above) for rotatably mounting said limiter therebetween (at least the shaft 54 of the limiter is rotatably mounted between the flanges).
Regarding claim 23, Hugin discloses that the operating mechanism includes:
a first tilt rod (46) operatively coupled to said control system [FIG. 1]; and
a second tilt rod (8) operatively coupled to said first tilt rod (via toothed casing 40 and toothed wheel 48); wherein:
rotation of said second tilt rod rotates said first tilt rod (rotation of the second tilt rod 8 causes rotation of the toothed wheel 48 and the first tilt rod 46), which moves the control system to rotate the covering between said open and closed configurations (column 7, line 50-column 8, line 30); and
said first tilt rod is coupled to said limiter so that rotation of said first tilt rod rotates said limiter (the first tilt rod 46 is rotationally coupled to the toothed wheel 48, which forms part of the limiter; rotation of the tilt rod 46 and the toothed wheel 48 further imparts rotation to the toothed casing 46 and the shaft 54, which are also parts of the limiter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634